— In a negligence action to recover damages for personal injuries, etc., defendant appeals from a judgment of the Supreme Court, Kings County (Pizzuto, J.), entered March 30, 1983, which, after a nonjury trial, is in favor of the plaintiff Emilia Swiencicki in the principal sum of $89,800 and in favor of plaintiff Stanley Swiencicki in the sum of $5,000.
Judgment affirmed, with costs.
Upon this record the verdict was not against the weight of the evidence. We have reviewed the defendant’s other contentions and find them to be without merit. Lazer, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.